DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 



Response to Amendment
Received 01/21/2021

	Claim(s) 21-40 are pending.
	Claim(s) 22, 30, and 37 have been amended.
Claim(s) 1-20 have been cancelled.
	


Response to Arguments
Received 01/21/2021


Daly et al. (US PGPUB No. 20080059728 A1) fails to disclose the subject matter of responding to determining the uncompressed version of the block is not in the cache, the apparatus is configured to: provide compressed data to a second shader, the compressed data including information that identifies a location of the compressed version of the block within a compressed version of the texture; locate the compressed version of the block using the information; and decompress the compressed data by the second shader. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. 

	


Allowable Subject Matter

Claims 21-40 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter:  
The following is an Examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Independent claims 21, 29, and 36 are distinguished from the closest know prior art alone or reasonable combination, in consideration of the claim as a whole, particularly the limitations:

(Claim 21)
a plurality of shaders, each configured to utilize uncompressed texture data for rendering operations of a graphics application; and 
a cache; 
wherein the apparatus is configured to: 
receive a request for an uncompressed version of a block of a texture from a first shader of the plurality of shaders, wherein the request includes a virtual address of the uncompressed block within an uncompressed version of the texture; 
access the cache using the virtual address; 
in response to determining the uncompressed version of the block is not in the cache, the apparatus is configured to:
provide compressed data to a second shader, the compressed data including information that identifies a location of the compressed version of the block within a compressed version of the texture; 
locate the compressed version of the block using the information; and 
decompress the compressed data by the second shader.  

(Claim 29)
utilizing, by a plurality of shaders, uncompressed texture data for rendering operations of a graphics application; 
storing data in a cache;
receiving, by logic, a request for an uncompressed version of a block of a texture from a first shader of the plurality of shaders, wherein the request includes a virtual address of the uncompressed block within an uncompressed version of the texture;
accessing, by the logic, the cache using the virtual address;
in response to determining the uncompressed version of the block is not in the cache: 
providing, by the logic, compressed data to a second shader, the compressed data including information that identifies a location of the compressed version of the block within a compressed version of the texture; 
locating, by the logic, the compressed version of the block using the information; and 
decompressing, by the logic, the compressed data by the second shader.

(Claim 36)
utilize, by a plurality of shaders, uncompressed texture data for rendering operations of a graphics application; 
store data in a cache; 

access the cache using the virtual address; 
in response to determining the uncompressed version of the block is not in the cache: 
provide compressed data to a second shader, the compressed data including information that identifies a location of the compressed version of the block within a compressed version of the texture; 
locate the compressed version of the block using the information; and 
decompress the compressed data by the second shader.


Wherein:

Claim 21 , Claim 29, and claim 36 are similar however are not identical, although the subject matter of claim 21 is addressed below in view of the prior art, the same is similarly apply to the subject matter of claim 29 and claim 36.

Diard (US Patent No. 8295621 B1) teaches a plurality of shaders each configured to utilize uncompressed texture data for rending operations of a graphics application. However, Diard fails to disclose a plurality of shaders, each configured to utilize uncompressed texture data for rendering operations of a graphics application; 
Donovan et al. (US Patent No. 8065354 B1) teaches receiving a request for an uncompressed version of a block of a texture from a first shader of a plurality of shaders, wherein the request includes a virtual address of the uncompressed block within a memory. However, Donovan et al. fails to disclose a plurality of shaders, each configured to utilize uncompressed texture data for rendering operations of a graphics application; and a cache; wherein the apparatus is configured to: receive a request for an uncompressed version of a block of a texture from a first shader of the plurality of shaders, wherein the request includes a virtual address of the uncompressed block within an uncompressed version of the texture; access the cache using the virtual address; in response to determining the uncompressed version of the block is not in the cache, the apparatus is configured to: provide compressed data to a second shader, the compressed data including information that identifies a location of the compressed version of the block within a compressed version of the texture; locate the compressed 
Daly et al. (US PGPUB No. 20080059728 A1) teaches decompressing compressed data by a processor. However, Daly et al. fails to disclose a plurality of shaders, each configured to utilize uncompressed texture data for rendering operations of a graphics application; and a cache; wherein the apparatus is configured to: receive a request for an uncompressed version of a block of a texture from a first shader of the plurality of shaders, wherein the request includes a virtual address of the uncompressed block within an uncompressed version of the texture; access the cache using the virtual address; in response to determining the uncompressed version of the block is not in the cache, the apparatus is configured to: provide compressed data to a second shader, the compressed data including information that identifies a location of the compressed version of the block within a compressed version of the texture; locate the compressed version of the block using the information; and decompress the compressed data by the second shader.
Glasco et al. (US PGPUB No. 20110087840 A1) teaches to: receive a request for an uncompressed version of a block of a texture, wherein the request includes a virtual address of the uncompressed block within an uncompressed version of the texture; access the cache using the virtual address; in response to determining the uncompressed version of the block is not in the cache, the apparatus is configured to: provide compressed data. However, Glasco et al. fails to disclose a plurality of shaders, each configured to utilize uncompressed texture data for rendering operations of a graphics application; and a cache; wherein the apparatus is configured to: receive a 
As a result of the limitations of independent claims 21, 29, and 36 as well as dependent claims 22-28, 30-35, 37-40 are also considered as being distinguished from the closest known prior art alone or reasonable combination.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616